MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017 ME 172 
Docket:	      And-17-148	
Submitted	
  On	Briefs:	 July	19,	2017	
Decided:	     August	1,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HJELM,	JJ.	
	
	
                                    IN	RE	JOSEPH	V.	
                                            	
	
PER	CURIAM	

       [¶1]	 	 The	 parents	 of	 Joseph	 V.	 appeal	 from	 a	 judgment	 of	 the	 District	

Court	 (Lewiston,	 Dow,	 J.)	 terminating	 their	 parental	 rights	 to	 the	 child	

pursuant	 to	 22	 M.R.S.	 §	4055(1)(A)(1)(a)	 and	 (B)(2)(b)(i)-(ii)	 (2016).		

Specifically,	 they	 allege	 that	 there	 is	 insufficient	 evidence	 in	 the	 record	 to	

support	 the	 court’s	 finding	 of	 parental	 unfitness	 by	 clear	 and	 convincing	

evidence.	 	 See	 id.	 §	 4055(1)(B)(2)(b)(i)-(ii).	 	 They	 also	 argue	 that	 the	 court	

abused	 its	 discretion	 in	 concluding	 that	 termination	 of	 their	 parental	 rights	

was	 in	 the	 child’s	 best	 interest.	 	 See	 id.	 §	 4055(1)(B)(2)(a).	 	 We	 affirm	 the	

judgment.			

	      [¶2]		After	a	two-day	hearing,	the	court	issued	a	judgment	terminating	

the	 parents’	 rights	 to	 the	 child	 upon	 finding,	 inter	 alia,	 that	 the	 parents	 are	

unwilling	 or	 unable	 to	 take	 responsibility	 for	 the	 child	 or	 protect	 him	 from	

jeopardy	within	a	time	which	is	reasonably	calculated	to	meet	his	needs.		See	
2	

id	 §	 4055(1)(B)(2)(b)(i)-(ii).	 	 In	 its	 written	 judgment,	 the	 court	 found	 the	

following	facts,	which	are	supported	by	competent	record	evidence.		See	In	re	

Charles	G.,	2001 ME 3,	¶	5,	763 A.2d 1163.			

      	        The	 parents’	 unwillingness	 or	 inability	 to	 follow	 through	
      with	 things	 they	 acknowledge	 they	 need	 to	 do	 was	 a	 recurring	
      theme	 across	 the	 spectrum	 of	 evidence	 presented	 by	 the	
      Department	and	the	[guardian	ad	litem].		The	Court	finds	that	the	
      parents	 each	 failed	 to	 attend	 two	 CODE	 evaluation	 sessions.	
      .	.	.		The	 parents	 usually	 failed	 to	 bring	 diapers	 and	 wipes	 to	 the	
      visits.	 	 They	 often	 failed	 to	 bring	 toys	 and	 activities	 to	 the	 visits.		
      They	failed	to	get	[the	child]	evaluated	by	CDS	when	he	was	still	in	
      their	home.			
      	
      	        .	.	.	.		
      	
      	        [The	child]	spent	his	first	26	months,	prior	to	his	removal	in	
      April,	2015,	without	much	opportunity	to	walk.		Due	in	large	part	
      to	 the	 squalor	 and	 dangerous	 conditions	 in	 the	 parents’	 home,	
      [the	child]	spent	most	of	his	time	in	a	Pack	&	Play	playpen,	then	in	
      the	 gated	 living	 room,	 where	 there	 was	 a	 mattress	 and	 a	
      television.			
      	
      	        [The	 child]	 needs	 [physical	 therapy]	 due	 to	 his	 foot-ankle	
      musculoskeletal	 alignment,	 poor	 muscle	 tone,	 and	 poor	 core	
      strength.		He	favors	his	left	side.		The	physical	therapy	helps	him	
      to	 build	 both	 his	 stationary	 and	 locomotion	 skills	 as	 well	 as	 his	
      strength.		He	sees	[a	physical	therapist]	at	Rumford	Hospital	once	
      per	week.		For	many	months,	the	reunification	effort	has	included	
      the	 expectation	 that	 the	 parents	 ‘attend	 appointments	 and	 or	
      meet	with	providers’	.	.	.	.		There	have	been	34	[physical	therapy]	
      sessions	 since	 then.	 	 The	 father	 has	 attended	 17	 sessions;	 the	
      mother	has	attended	7	sessions.	.	.	.	
      	
      	        Beyond	mere	showing	up,	there	is	a	lack	of	follow-through	
      that	is	well-established.	.	.	.	
                                                                                       3	

      	
	     [¶3]	 	 The	 court’s	 findings	 detailed	 above	 illustrate	 the	 parents’	

unwillingness	 or	 inability	 to	 follow	 through	 with	 the	 services	 the	 child	

requires	to	meet	his	most	basic	needs.		See	In	re	Jeffrey	E.,	557 A.2d 954,	956	

(Me.	 1989)	 (“In	 order	 for	 a	 court	 to	 take	 into	 account	 the	 special	 medical	

needs	of	a	child,	a	present	medical	emergency	need	not	exist,	nor	does	such	a	

medical	 emergency	 have	 to	 be	 imminent	 or	 even	 certain	 to	 recur.”).	 	 Given	

these	 and	 other	 factual	 findings,	 the	 court	 could	 reasonably	 have	 been	

persuaded	that	the	factual	bases	supporting	its	finding	of	parental	unfitness	as	

to	 both	 parents	 were	 proved	 to	 be	 highly	 probable.	 	 See	 In	 re	 Michaela	 C.,	

2002 ME 159,	¶	17,	809 A.2d 1245.		

	     [¶4]	 	 The	 parents	 also	 contend	 that	 the	 court	 abused	 its	 discretion	 in	

concluding	 that	 termination	 of	 their	 parental	 rights	 was	 in	 the	 child’s	 best	

interest.		22	M.R.S.	§	4055(1)(B)(2)(a),	(2)	(2016);	In	re	Thomas	H.,	2005 ME
123,	¶	16,	889 A.2d 297.		Regarding	his	best	interest,	the	court	noted	that:	

      	       .	.	.	In	addition,	[the	child]	is	well-bonded	and	attached	with	
      his	foster	parents	.	.	.	with	whom	he	has	lived	for	his	entire	stay	in	
      foster	care.	.	.	.		[The	child]	has	made	tremendous	strides	in	their	
      care.	 	 [The	 child]	 benefits	 from	 the	 attention	 and	 support	 of	 the	
      foster	 parents’	 extended	 families,	 who	 live	 in	 and	 around	
      Rumford.	 	 The	 [foster	 parents]	 are	 very	 good	 at	 requiring	 [the	
      child]	to	do	his	physical	therapy	exercises,	at	treating	his	asthma,	
      and	meeting	all	of	his	needs.		They	are	good	advocates	for	him.			
      	
4	

Viewing	 these	 facts	 “and	 the	 weight	 to	 be	 given	 them[]	 through	 the	 trial	

court’s	lens,”	it	cannot	be	said	that	the	court’s	conclusion	that	termination	of	

the	parents’	rights	to	the	child	constituted	an	abuse	of	discretion.		In	re	M.B.,	

2013 ME 46,	¶	37,	65 A.3d 1260 (quotation	marks	omitted);	see	In	re	Jacob	B.,	

2008 ME 168,	 ¶	 18,	 959 A.2d 734  (“Many	 factors	 can	 combine	 to	 support	 a	

best	interest	determination	.	.	.	.”).			

         The	entry	is:	

                            Judgment	affirmed.			

	     	      	      	     	     	
	
Erika	Bristol,	Esq.,	Lewiston,	for	appellant	mother		
	
Jason	R.	Ranger,	Esq,	Lewiston,	for	appellant	father	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Lewiston	District	Court	docket	number	PC-2014-50	
FOR	CLERK	REFERENCE	ONLY